Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Election/Restriction
Applicant’s election without traverse of Group- I, claims 1-16, in the reply filed on March 4, 2022 is acknowledged.  The request for potential  rejoinder mentioned in the response is noted.  However, potential rejoinder involves a claim to a composition, article, apparatus, and so forth being found patentable.  There are no composition claims in the instant application as filed.




Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection is based upon the concept of undue experimentation in a determination of the metes and bounds of the invention.

There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988).  These factors are:  the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence of absence of working examples, the relative skill of those in the art, and the quantity of experimentation necessary.  The examiner will discuss these factors as they apply to the instant invention.
The claimed invention is directed to a composition including a metal catalyst, and an acid catalyst. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of the claims can be used as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to the instant claims, it is believed that undue experimentation would be required because:
The quantity of experimentation necessary is great since the claims are extremely broad and thus read on any type of a catalyst considered to be an “acid catalyst” in combination with any other catalyst considered to be a metal catalyst, which clearly involves myriad metals and myriad acid catalyst.  There are numerous metal oxides, mesoporous materials containing metals, zeolites and NZMSs with completely different characteristics and functionality neither contemplated nor disclosed by applicant that fall within the scope of this generic terminology for an acid catalyst. They must be further supplemented by any metal catalyst (which can also be a multimetallic catalyst) thus further increasing the potential combinations with the acid catalyst that falls within the scope of the instant claim language.  The  specification suggests that the metal catalyst is capable of converting syngas to methanol and the acid catalyst is cable of converting methanol to DME, but even this description is absent from the claims, further distancing the claims from a reasonable scope of coverage that would not require undue experimentation.  As a result, the extreme breadth of each of these components results in an exponential number of potential species within the broad genus of each component, further combined with one another in any amount. This limited disclosure is insufficient for one of ordinary skill in the art to make a determination regarding the scope of materials covered by the invention, particularly in view of the well-established unexpected characteristics of catalyst compositions.  It is well-settled that the requirement for a precise scope of claim is essential in this area of technology.
 There is no direction or guidance presented for a catalyst containing any metal catalyst in combination with any acidic catalyst. The specification only discloses a limited number of specific catalyst materials considered to be acid catalysts and metal mixtures capable of carrying out the intended reaction.

 There is an absence of working examples concerning any types of components as reciting herein. The examples are all limited specific acid catalyst, i.e. gamma alumina or ZSM-5”, in combination with a specific metal catalyst composition comprising Cu/Zn/Al metal powder.

In light of the above factors, it is seen that the quantity of experimentation required of a person having ordinary skill in the art would be undue in the absence of further guidance, as the number of possible species within the claim terminology would  present the artisan with myriad different compositions, and such would result in an excessive amount of experimentation to determine the scope of the instantly claimed composition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over the Bae et al. article.
The Bae et al. article discloses a slurry synthesis of an acid catalyst and a metal catalyst, wherein the acid catalyst is gamma alumina and the metal catalyst is a CuZnAl catalyst.  The materials are contacted in slurry in deionized water in in relative amounts of 1:1-5:1 with metallic catalyst relative to gamma alumina, as claimed herein.  The material is heated to and then maintained at approximately 70C while stirring takes place  The temperature is considered to be approximately within the 20C range of the boiling point. The reference does not indicate that stirring is terminated while the catalyst(s) are heated for a period of 1-9 hours.  This is followed by precipitation, washing, drying and calcining as claimed herein at a temperature of 350CThe instantly claimed method differs from that claimed herein only in that the instant method produces and calcines the powder form of the hybrid catalyst material, while the Bae et al. process extrudes the precipitate prior to calcination.  See the experimental section.  The hybrid catalyst pore volumes and surfaces areas are commensurate with those claimed herein and reported in Table 3.  The instantly claimed process would have been obvious to the practitioner in this filed depending on the desired final form of the catalyst.  Powder catalysts are known to be employed as is for coating, for example, whereas extrusion is preferred to present an entire catalytic body to a particular process.  The particle sizes of this type of catalyst are known to be a result effective variable for enhancement of the reaction selectivity.  This is discussed in the second paragraph of page 224.  Accordingly, the relative average diameter of the hybrid sample and the average diameter of each of the individual catalyst particles would be an optimization well within the sill of the routineer.  Furthermore, the use of a grinding step as claimed is also not considered to rese to the level of patentability because the artisan desirous of utilizing a  powder form of the catalyst would not find it unobvious to mill the powder particles to some degree of uniformity depending on the final for the catalyst will take.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Zhang et al. reference demonstrates a compositionally similar catalyst to that claimed herein wherein copper, nickel and aluminum are employed with a gamma alumina support material.

Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732